Me COY, J.
Findings and- judgment were in favor of plaintiffs, and defendant appeals.
This action ¡was brought to determine adverse claims1 to certain real estate. Respondents claimed title under patent from the United 'States- and various mesne conveyances. Appellant claims title under certain tax deeds. No specifications of particulars wherein the evidence was -claimed to- be insufficient to support the findings appear -to have been made. We are of the view that the findings are sufficient to sustain toe judgment, and that no prejudicial error otherwise appears from the appeal record. It will serve no useful purpose to further refer thereto.
Finding no error in the record, the judgment and -order appealed from are affirmed.